PER CURIAM.
We affirm the trial court’s judgments of invalidity and unenforceability with respect to Cephalon, Inc.’s (“Cephalon”) U.S. Reissue Patent No. 37,516. We do so with the understanding that the court’s inequitable conduct finding was based on the conduct of Dr. Peter Grebow and Mr. Richard Burgoon, while acting within the course and scope of their employment or as officers and/or employees of Cephalon. No pleading asserted that Mr. Paul T. Clark committed inequitable conduct, and we do not read the opinion below as finding that he personally committed inequitable conduct.
AFFIRMED